DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/13/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev (U.S. PGPub. 20070312008) in view of Sherman (U.S. PGPub. No. 20110270247) and Gelbart (U.S. PGPub. No. 20080004534).
Regarding claim 1, Harlev teaches:
An irrigated ablation system, comprising: a medical probe comprising: a flexible insertion tube having a distal end configured to be inserted into a chamber of a heart; (Para. 0087, 0098-0099; Fig. 2, catheter shaft 122)
an ablation electrode disposed at the distal end and configured to convey ablation energy to a region of myocardial tissue with which the electrode is in contact; (Para. 0091-0092; Fig. 2, ablation electrode 124)
a temperature sensor disposed at the distal end and configured to output a temperature signal indicative of a temperature of the region of myocardial tissue; (Para. 0091, 0095, 0278; Fig. 3, sensor 126)
a channel contained within the insertion tube and configured to deliver an irrigation fluid to the distal end; (Para. 0098; Fig. 4, lumen 151) 
and one or more fluid ports coupled to the channel and disposed at the distal end; (Para. 0098; Fig. 5, irrigation holes 134)
an ablation energy generator configured to apply a specified level of the ablation energy to the ablation electrode; (Para. 0090, 0258; Fig. 1, generator 114)
a pump configured to force the irrigation fluid into the channel at a controllable pumping rate; (Para. 0098; Fig. 1, pump 114)
and a processor (Para. 0089; Fig. 1, processing unit 109a) 
configured to control the pumping rate responsively to the temperature signal… (Para. 0175, 0278) 
…a specified ablation temperature, which is no greater than 55 degrees Celsius… (Para. 0034)
…while the ablation energy generator delivers a constant level of the ablation energy to the ablation electrode. (Para. 0034, 0272)
Although Harlev teaches adjusting the pumping rate based on a sensed temperature (Harlev, Para. 0278), Harlev does not explicitly disclose wherein the difference between the specified ablation temperature and the indicated temperature is no greater than 2.5 degree Celsius.
In related cardiac treatment art, Sherman teaches adjusting the power applied to tissue based on a comparison of the specified ablation temperature (target temperature) to the indicated temperature (regulation temperature) (Sherman, Para. 0050). However, Sherman remains silent to the specificity of the 2.5 temperature range desired. In related cardiac ablative art, Gelbart teaches the ability to reliably detect temperature differences as low as 0.1 degree Celsius (Gelbart, Para. 0051). Gelbart also teaches maintaining the indicated temperature (temperature of elements) to be 0.1-3 degree Celsius above a specified ablation temperature (blood temperature) (Gelbart, Para. 0035). discloses substantially all the limitations of the claim(s) except for *.  

Regarding claim 2, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the medical probe comprises an intracardiac catheter. (Harlev, Para. 0099, 0168)
Regarding claim 3, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the irrigation fluid comprises a saline solution. (Harlev, Para. 0023)
Regarding claim 4, Harlev teaches:
The irrigated ablation system according to claim 1, (described above) 
wherein the specified ablation temperature is at least 420C. (Harlev, Para. 0034)
Regarding claim 5, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the temperature sensor comprises a thermocouple. (Harlev, Para. 0269)
Regarding claim 6, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
and comprising a temperature module configured to receive the temperature signal from the temperature sensor, (Harlev, Para. 0278)
to compute, based on the temperature signal, a temperature value, (Harlev, Para. 0278)
and wherein the processor is configured to control the pumping rate responsively to the temperature signal by controlling the pumping rate responsively to the temperature value. (Harlev, Para. 0278, 0175)
Regarding claim 7, Harlev teaches:
The irrigated ablation system according to claim 6, (described above)
wherein the processor is configured to control the pumping rate responsively to the temperature signal (Harlev, Para. 0278, 0175)
by applying a proportional-integral-derivative controller (BID) algorithm to the indicated temperature. (Sherman, Para. 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Harlev based on the teachings of Sherman to incorporate a proportional-integral-derivative controller (BID) algorithm in order to appropriately control the power applied to tissue based on temperature measurements (Sherman, Para. 0015)
Regarding claim 8, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the ablation energy is selected from a list consisting of radio-frequency (RF) energy, high-intensity focused ultrasound (HIFU) energy and pulsed field ablation (PFA) energy. (Harlev, Para. 0246)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794